Citation Nr: 1048535	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from December 1968 to July 1970.                 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.   The Board previously remanded this 
matter for additional development in July 2007 and March 2009.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a July 2007 remand, the Board requested additional development 
with regard to the Veteran's claim for service connection for 
PTSD.  In particular, the Board requested that additional 
research be conducted to determine whether records exist that 
would support the Veteran's claim that he incurred PTSD in 
Vietnam as a result of witnessing dead bodies pursuant to his 
duties in a medical unit.  

The record shows that additional post-remand efforts were 
expended in attempting to find relevant documentary evidence.  
But, as the Veteran's representative notes in November 2010 and 
February 2008 statements of record, the additional requests for 
information did not specify the Veteran's units in Vietnam, which 
are documented on a personnel record of file.  Specifically, a 
"Record of Assignments" notes the Veteran's units of service in 
Vietnam as the 32nd Med Depot from July 24, 1969 to January 4, 
1970; and the 14th Med Disp from January 5, 1970 to July 13, 
1970.    

Further development of this issue is crucial here.  Information 
regarding the Veteran's in-service experiences is crucial in 
determining whether service connection should be granted for a 
psychiatric disorder.  As it now stands, the record contains a VA 
compensation examination report and opinion (dated in August 
2010) which states that the Veteran's reported combat experience 
relates to current panic and anxiety disorders.  Though the 
Veteran expressly claims service connection for PTSD, and though 
the evidence is in dispute with regard to whether he has that 
disorder, the Board must nevertheless inquire into whether a 
service connection finding could be had for his other psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  For this reason, evincing the nature of 
the Veteran's service - and determining whether the record would 
support his claims to combat - is necessary.  And the Board notes 
again that it is mandated to ensure compliance with previous 
remand requests.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Board errs as a matter of law when it fails to ensure compliance 
with its remand).  

Lastly, the Board notes that a statement from the Veteran's 
treating physician was included in the record in November 2010, 
following the September 2010 supplemental statement of the case 
(SSOC).  As a waiver of review by the agency of original 
jurisdiction has not been provided here, that letter, along with 
the remainder of the evidence of record, should be considered in 
an additional SSOC.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit pertinent evidence 
of record to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly USASCRUR) and/or any other 
appropriate location, for verification of 
the Veteran's claimed stressors, as well as 
verification of any attacks sustained by 
the unit(s) to which the Veteran was 
assigned in Vietnam.    

2.  The submitted information to JSRRC must 
note the Veteran's units in Vietnam as 
evidenced in the record - i.e., the 32nd Med 
Depot and the 14th Med Disp, and any other 
units to which the Veteran was attached 
while in Vietnam between July 1969 and July 
1970.  

3.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the Veteran's stressors, and in 
consideration of Pentecost v. Principi, 16 
Vet. App. 124 (2002) (holding that the fact 
that a Veteran was stationed with a unit 
that sustained combat attacks strongly 
suggests that the Veteran was, in fact, 
exposed to these attacks).

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
any benefit sought on appeal for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and his 
representative, if any, should be furnished 
a SSOC and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


